Hough, C. J.
This is an action under the statute for the foreclosure of a mortgage. The case was tried by the court without the aid of a jury. No instructions were asked by the parties and none were given by the court. *500The court rendered final judgment for the defendants and also dismissed the petition of the plaintiff, acting upon the erroneous theory, we presume, that the suit before him was one in equity. The testimony, though conflicting* supports the judgment of the circuit court in favor of the defendants, and there being no declarations of law, there is nothing for us to review. The judgment of the circuit court will, therefore, be affirmed.
The other judges concur.